Digitally signed by
                                                                               Reporter of Decisions
                             Illinois Official Reports                         Reason: I attest to the
                                                                               accuracy and
                                                                               integrity of this
                                                                               document
                                      Appellate Court                          Date: 2017.07.12
                                                                               13:31:48 -05'00'




        5510 Sheridan Road Condominium Ass’n v. U.S. Bank, 2017 IL App (1st) 160279



Appellate Court         5510 SHERIDAN ROAD CONDOMINIUM ASSOCIATION,
Caption                 Plaintiff-Appellee, v. U.S. BANK, Defendant-Appellant.



District & No.          First District, Sixth Division
                        Docket No. 1-16-0279



Filed                   March 31, 2017
Modified upon denial
of rehearing            May 5, 2017



Decision Under          Appeal from the Circuit Court of Cook County, No. 15-M1-702180;
Review                  the Hon. Martin Paul Moltz, Judge, presiding.



Judgment                Reversed and remanded with instructions.


Counsel on              Maurice Wutscher LLP, of Chicago (Ralph T. Wutscher, Coleman J.
Appeal                  Braun, and Jeffrey T. Karek, of counsel), for appellant.

                        Johnson & Sullivan, Ltd., of Chicago (Mario A. Sullivan, of counsel),
                        for appellee.



Panel                   JUSTICE DELORT delivered the judgment of the court, with opinion.
                        Presiding Justice Hoffman and Justice Rochford concurred in the
                        judgment and opinion.
                                             OPINION

¶1       After defendant, U.S. Bank, acquired a condominium unit through a foreclosure sale,
     plaintiff, 5510 Sheridan Road Condominium Association (association), filed this lawsuit
     against U.S. Bank pursuant to the Forcible Entry and Detainer Act (Forcible Entry Act) (735
     ILCS 5/9-101 et seq. (West 2014)) seeking possession of the unit, presale common expenses,
     and attorney fees. The association’s theory of recovery was that payments U.S. Bank remitted
     to the association for postsale common expenses months after the foreclosure sale were
     untimely under section 9(g)(3) of the Condominium Property Act (Act) (765 ILCS 605/9(g)(3)
     (West 2014)) and thus did not extinguish the association’s lien for presale expenses. The
     circuit court agreed and granted summary judgment to the association and an order of
     possession, which included a judgment for unpaid presale expenses. We reverse those orders
     and enter summary judgment in favor of U.S. Bank.

¶2                                         BACKGROUND
¶3       The following facts are drawn from the pleadings and motions contained in the record and
     a joint stipulation, which the parties submitted to the circuit court at the summary judgment
     stage. On February 23, 2012, defendant U.S. Bank sued Thomas and Marilyn Hoffman to
     foreclose on the bank’s mortgage encumbering the Hoffmans’ interest in a condominium unit
     at 5510 North Sheridan Road in Chicago. U.S. Bank National Ass’n v. Hoffman, 2012 CH
     6382 (Cir. Ct. Cook. Co.). The association was named as a defendant in the foreclosure case
     but never appeared. On June 14, 2012, the court entered a judgment of foreclosure and sale and
     defaulted the association.
¶4       On December 26, 2012, before the property was sold pursuant to the foreclosure court’s
     order, the association sued the Hoffmans pursuant to the Forcible Entry Act. 5510 North
     Sheridan Road Condominium Ass’n v. Hoffman, 2012 M1 731922 (Cir. Ct. Cook. Co.). On
     April 17, 2013, the court hearing that case entered an order of possession in favor of the
     association.
¶5       Pursuant to the foreclosure court’s order, the unit was set for a judicial sale to be held on
     May 27, 2014. U.S. Bank was the successful bidder. On June 25, 2014, notwithstanding the
     forcible entry and detainer court’s April 17, 2013, possession order in favor of the association,
     the foreclosure court confirmed the sale and granted possession to U.S. Bank. U.S. Bank
     acquired title to the property on July 3, 2014, through a deed issued pursuant to the foreclosure
     court’s confirmation order.
¶6       On October 31, 2014, the association transmitted a 30-day notice to U.S. Bank, claiming
     that the bank was “in default in the payment of [its] proportionate share of the common
     expenses.” The association demanded payment of $81,400.35, which included, among other
     things, regular and special assessments, parking fees, and late fees which had accrued from
     October 1, 2012, through October 1, 2014. In January 2015, U.S. Bank paid $14,968.76 to the
     association, representing only the postsale expenses that had accrued from August 2014 to
     January 2015.
¶7       On January 30, 2015, the association filed this lawsuit under the Forcible Entry Act
     demanding payment from U.S. Bank for the preforeclosure sale common expenses for the unit
     that were in arrears and for possession. The association’s theory of recovery was that its “lien


                                                 -2-
       for all past due assessments has not been extinguished and remain[ed] valid” because U.S.
       Bank “failed to [timely] pay the condominium association assessments, parking fees, late fees
       and other charges the month after the date of the judicial foreclosure sale” as required by
       section 9(g)(3) of the Act.
¶8         On July 24, 2015, U.S. Bank and the association filed cross-motions for summary
       judgment. In its motion, U.S. Bank argued that section 9(g)(3) did not contain a timing
       requirement and that its January 2015 payment for postsale expenses therefore extinguished
       the association’s lien against the unit for presale expenses. The association, in contrast, insisted
       that section 9(g)(3) did contain a timing requirement with which U.S. Bank failed to comply.
       As a result, the association reasoned, U.S. Bank’s January 2015 payment did not extinguish the
       association’s lien. The association claimed that U.S. Bank owed it $94,873.79, consisting of
       (1) $48,308.17 for presale expenses from October 2012 through May 2014, (2) $25,816.88 for
       postsale expenses from June 2014 through September 2015, (3) $11,980.06 for a 2014 special
       assessment, (4) $6253.28 for a 2014 special assessment, and (5) $2515.40 for legal fees.
¶9         On September 11, 2015, U.S. Bank transmitted two checks to the association for
       $24,989.60 and $827.28. The checks were accompanied by a letter from U.S. Bank’s counsel
       stating that they were being “tendered as payment in full of all outstanding amounts due for the
       Unit from June 2014 through and including September 2015.”
¶ 10       In its response in opposition to U.S. Bank’s motion for summary judgment, the association
       argued that the September 2015 payments did not extinguish its lien for presale expenses
       because U.S. Bank made them in “bad faith.” By contrast, in its response in opposition to the
       association’s motion for summary judgment, U.S. Bank argued that the association’s lien for
       presale expenses had been extinguished by the January and September 2015 payments. In its
       reply in support of its motion for summary judgment, the association acknowledged U.S.
       Bank’s January and September 2015 payments but contended they were “partial payments.”
¶ 11       On December 28, 2015, the circuit court entered two orders. The first order (1) granted the
       association’s motion for summary judgment, (2) denied U.S. Bank’s motion for summary
       judgment, and (3) granted the association leave to file a petition for attorney fees. The second
       was an order for possession, which awarded the association possession of the unit (stayed for
       three months) and $73,364.55 representing damages for unpaid presale and postsale common
       expenses. On January 8, 2016, the association filed a petition for attorney fees under the
       Forcible Entry Act. On January 22, 2016, the association filed a notice of appeal from the
       December 28, 2015, orders.

¶ 12                                             ANALYSIS
¶ 13       On appeal, U.S. Bank argues that the circuit court erred by granting summary judgment to
       the association because, in its view, it successfully extinguished the association’s statutory lien
       for presale common expenses under section 9(g)(3) by remitting the January 2015 payment for
       postsale expenses to the association. The association contends that U.S. Bank’s January 2015
       payment did not extinguish the association’s lien for presale common expenses because U.S.
       Bank did not remit payment to the association for postsale common expenses on “the first day
       of the month after the date of the judicial foreclosure sale.”
¶ 14       Although neither party has raised the issue, we begin by considering our jurisdiction.
       Secura Insurance Co. v. Illinois Farmers Insurance Co., 232 Ill. 2d 209, 213 (2009) (“A
       reviewing court must ascertain its jurisdiction before proceeding in a cause of action,

                                                    -3-
       regardless of whether either party has raised the issue.”). This court has the authority to hear
       appeals from (1) “final judgments” and (2) nonfinal orders as defined by supreme court rule.
       Ill. Const. 1970, art. VI, § 6. A request for attorney fees is a “claim” within the meaning of the
       supreme court rules. Northern Trust Co. v. Upjohn Co., 213 Ill. App. 3d 390, 397 (1991).
       Accordingly, U.S. Bank’s notice of appeal was premature when filed because it was filed
       before the circuit court ruled on the association’s petition.
¶ 15        That U.S. Bank’s notice of appeal was initially premature, however, ultimately does not
       deprive this court of jurisdiction. Illinois Supreme Court Rule 303(a)(2) provides:
                “When a timely postjudgment motion has been filed by any party, whether in a jury
                case or a nonjury case, a notice of appeal filed before the entry of the order disposing of
                the last pending postjudgment motion, or before the final disposition of any separate
                claim, becomes effective when the order disposing of said motion or claim is entered.”
                Ill. S. Ct. R. 303(a)(2) (eff. Jan. 1, 2015).
       According to the clerk of the circuit court’s online docket for this case—of which this court
       may take judicial notice (People v. Grau, 263 Ill. App. 3d 874, 876 (1994))—the circuit court
       disposed of the association’s fee petition on February 17, 2016, by entering an order awarding
       the association $15,788.73 in fees—the full amount it requested. At that time, pursuant to Rule
       303(a)(2), U.S. Bank’s notice of appeal became effective. Accordingly, we have jurisdiction
       over U.S. Bank’s appeal of the circuit court’s December 28, 2015, orders.
¶ 16        Summary judgment is appropriate “if the pleadings, depositions, and admissions on file,
       together with the affidavits, if any, show that there is no genuine issue as to any material fact
       and that the moving party is entitled to a judgment as a matter of law.” 735 ILCS 5/2-1005(c)
       (West 2014). We review a circuit court order granting summary judgment de novo. Outboard
       Marine Corp. v. Liberty Mutual Insurance Co., 154 Ill. 2d 90, 102 (1992).
¶ 17        To determine whether the court properly granted summary judgment to the association, we
       must interpret section 9(g)(3) to determine whether it sets forth a timing deadline for
       foreclosure purchasers to pay condominium associations for postsale common expenses. “Our
       primary objective in construing a statute is to ascertain and give effect to the intent of the
       legislature.” JPMorgan Chase Bank, N.A. v. Earth Foods, Inc., 238 Ill. 2d 455, 461 (2010).
       “The plain language of a statute is the most reliable indication of the legislature’s objectives in
       enacting that particular law [citation], and when the language of the statute is clear, it must be
       applied as written without resort to aids or tools of interpretation.” DeLuna v. Burciaga, 223
Ill. 2d 49, 59 (2006). If, on the other hand, a statute is vague or ambiguous, a court may resort
       to canons of statutory construction to determine the meaning of a provision. Id. at 60.
¶ 18        Section 9(g)(1) of the Act permits condominium associations to assert liens against a unit
       owner for unpaid common expenses. 765 ILCS 605/9(g)(1) (West 2014). Section 9(g)(3) of the
       Act sets forth a mechanism by which foreclosure purchasers may extinguish an association’s
       lien for presale common expenses. It provides:
                “The purchaser of a condominium unit at a judicial foreclosure sale, or a mortgagee
                who receives title to a unit by deed in lieu of foreclosure or judgment by common law
                strict foreclosure or otherwise takes possession pursuant to court order under the
                Illinois Mortgage Foreclosure Law, shall have the duty to pay the unit’s proportionate
                share of the common expenses for the unit assessed from and after the first day of the
                month after the date of the judicial foreclosure sale, delivery of the deed in lieu of
                foreclosure, entry of a judgment in common law strict foreclosure, or taking of

                                                    -4-
                possession pursuant to such court order. Such payment confirms the extinguishment of
                any lien created pursuant to paragraph (1) or (2) of this subsection (g) by virtue of the
                failure or refusal of a prior unit owner to make payment of common expenses, where
                the judicial foreclosure sale has been confirmed by order of the court, a deed in lieu
                thereof has been accepted by the lender, or a consent judgment has been entered by the
                court.” (Emphasis added.) 765 ILCS 605/9(g)(3) (West 2014).
¶ 19        This case turns on the meaning of the italicized phrase, “from and after the first day of the
       month after the date of the judicial foreclosure sale,” contained in section 9(g)(3). U.S. Bank
       contends it simply denotes the point in time after which a “purchaser of a condominium unit at
       a judicial foreclosure sale” becomes responsible for paying postsale common expenses. The
       association, by contrast, argues that the phrase sets forth a strict deadline by which purchasers
       must remit payment for postsale expenses to extinguish any lien for presale common expenses.
¶ 20        We hold, based on a plain reading of section 9(g)(3), that the phrase “from and after the
       first day of the month after the date of the judicial foreclosure sale” does not create a timing
       deadline with which purchasers must comply to avail themselves of the statute’s
       extinguishment provision. Instead, that phrase simply demarcates the precise moment in time
       when the foreclosure-purchaser becomes liable for postsale common expenses.
¶ 21        Pembrook Condominium Ass’n-One v. North Shore Trust & Savings, 2013 IL App (2d)
130288, is instructive. In Pembrook, the defendant bank successfully bid on a condominium
       unit at a judicial sale on April 13, 2012. Id. ¶ 3. On June 18, 2012, the bank tendered payment
       to the plaintiff condominium association for postsale expenses for May and June 2012. Id.
       ¶ 16. The association argued that the bank’s June 18 payment did not trigger section 9(g)(3)’s
       extinguishment provision because that payment was not made “the first day of the month after
       the date of the judicial foreclosure sale.” (Internal quotation marks omitted.) Id. ¶ 16. The court
       disagreed, holding that the bank’s “payment of association charges that came due from May
       2012 on defeats plaintiff’s attempt to enforce its lien for the period in dispute” because the June
       18 payment “covered charges due on May 1, 2012.” Id. ¶¶ 15-16.
¶ 22        Pembrook differs from this case in one notable way. In Pembrook, the bank paid the full
       amount of postsale expenses owed to the plaintiff association before the plaintiff sued. Here,
       U.S. Bank did not pay the full amount for postsale expenses until several months after the
       association filed this lawsuit. This distinction, however, is ultimately immaterial to our
       analysis. If, as the association contends here, section 9(g)(3) sets forth a hard-and-fast
       deadline, then the fact that the June 18 payment that the bank in Pembrook made also covered
       payments that were due to the Pembrook association on May 1, 2012 (the actual “first day of
       the month after the date of the judicial foreclosure sale”) should have been completely
       irrelevant to the court’s analysis and the Pembrook association should have prevailed. The
       Pembrook court’s resolution of the section 9(g)(3) issue simply cannot be reconciled with the
       construction of the statute proposed by the association here.
¶ 23        We find further guidance in the Illinois Supreme Court’s recent decision in 1010 Lake
       Shore Ass’n v. Deutsche Bank National Trust Co., 2015 IL 118372. In 1010 Lake Shore, the
       court was asked to construe section 9(g)(3) and determine whether it merely provided an
       alternative, or the sole, method by which a purchaser could extinguish a condominium
       association’s lien under section 9(g)(1) for presale expenses. In the course of its analysis, the
       court stated, “[t]he first sentence of section 9(g)(3) plainly requires a foreclosure sale
       purchaser to pay common expense assessments beginning in the month following the

                                                    -5-
       foreclosure sale.” Id. ¶ 24. Continuing, the court explained that section 9(g)(3)’s second
       sentence—which states, “such payment confirms the extinguishment of any lien created (765
       ILCS 605/9(g)(3) (West 2014))—“provides an incentive for prompt payment of those
       postforeclosure sale assessments.” 1010 Lake Shore, 2015 IL 118372, ¶ 24.
¶ 24       The association’s argument cannot be reconciled with 1010 Lake Shore. The supreme court
       held in 1010 North Shore that section 9(g)(3)’s first sentence—which contains the key phrase
       “from and after the first day of the month after the date of the judicial foreclosure
       sale”—means only the time when the purchaser begins to be liable for postsale assessments.
       Id. ¶¶ 23-24. The court’s statement that section 9(g)(3)’s second sentence provides purchasers
       with an incentive to pay postsale expenses promptly further undermines the association’s
       argument here. As the supreme court’s analysis indicates, the General Assembly was aware of
       and concerned with the possibility that purchasers who became liable for postsale expenses
       would not pay in a timely manner. To address that problem, the legislature designed section
       9(g)(3) to encourage prompt payment of postsale expenses by setting their payment as a
       precondition to the extinguishment of association liens for presale expenses.
¶ 25       In numerous other areas, the General Assembly has drafted statutes with deadlines and
       timing rules. See, e.g., 735 ILCS 5/2-402 (West 2014) (explicit, text-based six-month deadline
       to convert respondent in discovery to part defendant); 735 ILCS 5/13-212 (West 2014)
       (explicit, text-based two year limitations period to bring medical malpractice claim). If the
       General Assembly intended for section 9(g)(3) to contain a strict timing deadline, it well knew
       the words to accomplish that purpose. The absence of such language is strong evidence the
       legislature did not intend for section 9(g)(3) to function in the manner envisioned by the
       association.
¶ 26       As a fallback position, the association argues that it should still prevail under section 9(f) of
       the Act. Section 9(f) provides: “Payment of any assessment shall be in amounts and at times
       determined by the board of managers.” 765 ILCS 605/9(f) (West 2014). Relying on section
       9(f), the association contends that U.S. Bank’s payments for postsale expenses were untimely
       because the association’s declaration states that assessments are due on “the first of each and
       every month.” Putting aside the fact that the presale delinquencies in question were accrued by
       the Hoffmans, not U.S. Bank, this argument is not persuasive.
¶ 27       We first note that sections 9(f) and 9(g)(3) are essentially unrelated. Section 9(f) concerns
       when assessments are due. Section 9(g) and its various subparts, by contrast, relate to the
       creation and extinguishment of liens for unpaid common expenses. Section 9(g) does not
       incorporate or otherwise refer in any way whatsoever to section 9(f).
¶ 28       The association’s reliance on section 9(f) is misplaced for a second reason. By relying on
       section 9(f) to construe section 9(g)(3), the association is inviting us to apply the doctrine of
       in pari materia. “Under this doctrine of construction, two legislative acts that address the same
       subject are considered with reference to one another, so that they may be given harmonious
       effect.” Land v. Board of Education of the City of Chicago, 202 Ill. 2d 414, 422 (2002). The
       doctrine applies when construing sections of the same statute. See Sulser v. Country Mutual
       Insurance Co., 147 Ill. 2d 548, 555 (1992). But we do not need to resort to a canon of
       construction if the language of the statute is plain. DeLuna, 223 Ill. 2d at 59. As noted above,
       section 9(g)(3) is neither vague nor ambiguous. Its meaning is clear from its plain text. The
       association, therefore, cannot supplement its text by importing section 9(f) into section 9(g)(3).


                                                     -6-
¶ 29       The association claimed that U.S. Bank owed $40,785.64 for postsale expenses from June
       2014 through September 2015. The undisputed facts show that in January 2015, U.S. Bank
       paid the association $14,968.76, and that by September 11, 2015, U.S. Bank had paid the
       association the $40,785.64 it claimed it was owed. Thus, by September 11, 2015, U.S. Bank
       had fully paid the amounts it owed for the unit’s postsale common expenses. In so doing, U.S.
       Bank “confirm[ed] the extinguishment” of the association’s lien for presale common expenses.
       765 ILCS 605/9(g)(3) (West 2014); Pembrook, 2013 IL App (2d) 130288, ¶¶ 15-16.
       Consequently, the circuit court erred by granting summary judgment in favor of the
       association. We reverse that decision.
¶ 30       U.S. Bank also contends that the court erred by awarding the association attorney fees
       under the Act. As noted, the court disposed of the association’s fee petition by awarding the
       association $15,788.73 in fees on February 17, 2016. But that order is not before this court,
       because U.S. Bank filed its notice of appeal on January 22, 2016—well before the court ruled
       on the association’s fee petition. U.S. Bank did not thereafter file a second appeal from that
       order. We, therefore, do not have jurisdiction over that order.
¶ 31       On rehearing in this court, the association argues that, notwithstanding its lack of success
       on the main issue, it is at least entitled to attorney fees for the work its attorneys performed
       seeking payment of postsale expenses. We decline to reach this issue in the first instance and
       remand the matter to the circuit court to determine if the association is due any such fees and, if
       so, in what amount.
¶ 32       In summary, before judgment was entered against it, U.S. Bank paid the full amount of
       postsale expenses it owed the association, thereby extinguishing the association’s lien for
       presale expenses pursuant to section 9(g)(3)—and with it any entitlement to recovery
       possessed by the association. Therefore, U.S. Bank was entitled to summary judgment as a
       matter of law.

¶ 33                                         CONCLUSION
¶ 34       We reverse the circuit court’s order (1) granting the association’s motion for summary
       judgment and (2) denying U.S. Bank’s motion for summary judgment. We also reverse the
       court’s order awarding the association possession of the unit and $73,364.55 in damages.
       Pursuant to our authority under Illinois Supreme Court Rule 366(a)(5) (eff. Feb. 1, 1994), we
       enter summary judgment in favor of U.S. Bank. We remand the case to the circuit court for
       further proceedings consistent with this opinion.

¶ 35      Reversed and remanded with instructions.




                                                    -7-